DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 1/14/2021 including claims 1-15.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 9668212), henceforth, ‘212,  in view of Seok (US 20150139207 A1 ), henceforth, ‘207 and, further, in view of Ngo et al (US 20170048858), henceforth, 858.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(‘212:  col. 11 lines 29-36, An AP supporting IEEE 802.11ac standard may transmit packets
simultaneously to at least one terminal using a multi user multiple input multiple output (MU-MIMO) transmis1.) 
a memory, configured to store at least one instruction; ( ‘212:, col. 14 lines 15-25 hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory,) a communication module; (‘212: col. 8 lines 24-28,  A transmitter and a receiver are located in a service area. One of the transmitter and the receiver may be an AP while the other one may be a user terminal. Col. 13 lines 2-4. An interface between the transceiving antenna 1101 and the transceiving unit 1103 may be implemented by the frontend module 1102. (Reads on communication module.  )) and a processor, coupled to the memory and the communication module, and configured to access and execute the at least one instruction for: 
(‘212: see fig. 11, , processor 1108 connected to memory 1109)
‘212 does not disclose following limitation, which is disclosed by ‘207, as follows:
periodically enabling the communication module to transmit a plurality of beacons to a station, so that the station is in an low power sleep mode or an active mode according to the beacons, wherein the beacons include a first beacon and a second beacon transmitted sequentially; and 
(‘207: [0085], An AP periodically transmits the beacon frame in the BSS. [0135] Referring to FIG. 9, AP 210 transmits a beacon frame to STAs present in the BSS at intervals of a predetermined time period in steps (S211, S212, S213, S214, S215, S216). The beacon frame includes a TIM information element. The TIM information element includes buffered traffic regarding STAs associated with the AP 210, and includes specific information indicating that a frame is to be transmitted. (0136]--- Each of STA1 220 and STA2 222 is switched from the sleep state to the awake state every wakeup interval, such that STA1 220 and STA2 222 may be configured to receive the TIM information element (The beacon frame includes a TIM information element. The TIM information element includes buffered traffic 
regarding STAs)  transmitted by the AP 210.)
between transmitting the first beacon and transmitting the second beacon, determining whether to transmit a management frame to the station based on a traffic condition of at least one packet being directed to the station, so that the station switches from the low power sleep mode to the active mode or from the active mode to the low power sleep mode in response to the management frame, 
(‘207: [0137] For example, the predetermined wakeup interval may be configured in such a manner that STA1 220 can switch to the awake state to receive the TIM element every beacon interval (TIM element reads on managhement frame including buffered traffic)  regarding STAs. Accordingly, STA1 220 may switch to the awake state (S221) when AP 210 first transmits the beacon frame (S211). STA1 220 receives the beacon frame, and obtains the TIM information element. If the obtained TIM element indicates the presence of a frame to be transmitted to STA1 220, STA1 220 may transmit a Power Save-Poll (PS-Poll) frame, which requests the AP 210 to transmit the frame, to the AP 210 (S221a). The AP 210 may transmit the frame to STA 1 220 in response to the PS-Poll frame (S231). ( Reads on limitation ) STA1 220 having received the frame is re-switched to the sleep state, and operates in the sleep state
‘212 in view of ‘207 does not disclose following limitation, which is disclosed by ‘858, as follows:
wherein the traffic condition includes a channel state and a number or a validity of the at least one packet. 
(‘858:  [0047]  The spectral information may include information such as, for example, a 
whitelist (e.g., a whitelist of each of the plurality of 5 GHz radio channels that does not contain a 
radar signal), a blacklist (e.g., a blacklist of each of the plurality of 5 GHz radio channels that contains a 
radar signal), scan information associated with a scan for a radar signal in the plurality of 5 GHz 
radio channels, state information, location information associated with the agility agent 200 and/or the 
host access point 218, time signals, scan lists (e.g., scan lists showing neighboring access points, etc.), 
congestion information (e.g., number of re-try packets, type of re-try packets,) etc.), traffic I nformation, other channel condition information, and/or other spectral information.)
It would have been obvious to a person of ordinary skill before the invention to have combined the limitations of ‘858 with those of ‘212 in view of ‘207 for the advantage of power conservation.
For claim 6 ‘212 does not disclose clearly following limitation, which is disclosed by ‘207, as follows:
A station applied in a wireless communication system, comprising: a memory, configured to store at least one instruction; a communication module; and a processor, coupled to the memory and the communication module, and configured to access and execute the at least one instruction for:
(‘207:, [0272] ---An STA 20 may include a processor 21, a memory 22 and a transceiver 23. The transceivers 13 and 23 may transmit/receive RF signals and implement a physical layer according to IEEE 802. The processors 11 and 21 may be connected to the transceivers 13 and 23 and implement a physical layer and/or a MAC layer according to IEEE 802. The processors 11 and 21 may be configured to perform operations according to the aforementioned various embodiments of the present invention. Modules for implementing operations of the AP and the STA according to the aforementioned various embodiments of the present invention may be stored in the memories 12 and 22 and operated by the processors 11 and 21. The memories 12 and 22 may be internally included in the processors 11 and 21 or installed outside the processors 11 and 21 and connected to the processors 11 and 21 through known 
means.)
Rest of limitations are same as in claim 1.
For claim 11, ‘212 discloses following limitation:
 A communication method, used in a wireless access point and a station, wherein the communication method comprising:
(‘212: see col. 1 lines 50-55, A method for increasing spectrum efficiency and network 
throughput in an environment crowded with APs and stations, which is a mainly considered scenario, has been actively discussed..
Rest of claims are same as in claim 1.
Allowable Subject Matter
Claims 2-5, 7-10 and 12-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 2, 7 and 12 (claims 3-4, 8-9 and 13-14 depend from claims 2, 7 and 12 respectively.)
wherein the processor is further configured to access and execute the at least one instruction for: transmitting at least one of the beacons which includes a confirmation message configured to confirm whether the station supports receiving the management frame; and if the station responds to the confirmation message with a acknowledge message, transmitting the management frame to the station according to the traffic condition.  
As recited by claims 5, 10 and 15 ;
wherein the processor is further configured to access and execute the at least one instruction for: if the validity matches a short validity, transmitting the management frame to the station to switch the station from the low power sleep mode to the active mode; and if the validity matches a long validity, transmitting the management frame to the station to switch the station from the active mode to the low power sleep mode.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al (US 20160353080) discloses Disclosed herein are methods and systems for 
classifying pixels as foreground using both short-range depth data and long-range depth data. One embodiment takes the form of a process that includes obtaining video data depicting at least a portion of a user. The process also includes obtaining short-range depth data associated with the video data. The process also includes obtaining long-range depth data associated with the video data. The video data, short-range depth data, and long-range depth data may be obtained via a single 3-D video camera. The process also includes classifying pixels of the video data as foreground based at least in part on both the short-range depth data and the long-range depth data. In some embodiments, classifying pixels of the video data as foreground comprises employing an alpha mask. The alpha mask may comprise binary foreground (hard) indicators. The alpha mask may comprise foreground-likelihood (soft) indicators.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647